DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 1/22/2021 has been entered and overcomes the rejections to the claims.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a light source apparatus comprised of, in part, a white illumination light source wherein a light guide comprises a bundle-type light guide in which multimode optical fibers are bundled or a liquid light guide filling a liquid therein, and, when a center axis of the light guide is assumed as an optical axis and the center of rotation, the light amount distribution adjustment device adjusts a light amount distribution of the narrowband light such that a radiation angle distribution of the narrowband light transmitting through the light amount distribution adjustment device is anisotropic and a distribution of an integrated value of the light amount integrated in a rotation direction in a radial direction of the light guide is substantially the same between the white illumination light and the narrowband light at an incident end of the light guide, along with the rest of the limitations of the claim.
Due to their dependency, claims 3-8 are necessarily allowable.
Regarding independent claim 9, the prior art of record neither shows nor suggest a light amount distribution adjustment method comprised of, in part, a center axis of the light guide is assumed as an optical axis and the center of rotation, the light amount distribution adjustment device adjusts a light amount distribution of the narrowband light such that a radiation angle distribution of the narrowband light transmitting through the light amount distribution adjustment device 4Application No. 16/476,872 Reply to Office Action of November 27, 2020 is anisotropic and a distribution of an integrated value of the light amount integrated in a rotation direction in a radial direction of the light guide is substantially the same between the white illumination light and the narrowband light at an incident end of the light guide.
Regarding independent claim 10, the prior art of record neither shows nor suggest an image acquisition system comprising: a light source apparatus configured to multiplex a white illumination light and a narrowband light with a narrower wavelength band than the white illumination light and to emit the multiplexed lights to the outside; and an image acquisition apparatus configured to acquire an image of an object to be observed by use of a light emitted from the light source apparatus, wherein the image acquisition apparatus includes a light guide configured to guide an illumination light into the image acquisition apparatus, the light guide comprises a bundle-type light guide in which multimode optical fibers are bundled or a liquid light guide filling a liquid therein, the light source apparatus includes: a white illumination light source configured to emit the white illumination light; one or more narrowband light sources configured to emit the narrowband light; a multiplexing optical system configured to multiplex the white illumination light and the narrowband light; a condensing optical system configured to couple the multiplexed white illumination light and narrowband light to the light guide provided in the image acquisition apparatus; and a light amount distribution adjustment device provided on an optical axis between the narrowband light source and the multiplexing optical system and configured to adjust a light amount distribution of the narrowband light, and, when a 5Application No. 16/476,872 Reply to Office Action of November 27, 2020 center axis of the light guide is assumed as an optical axis and the center of rotation, the light amount distribution adjustment device adjusts a light amount distribution of the narrowband light such that a radiation angle distribution of the narrowband light transmitting through the light amount distribution adjustment device is anisotropic and a distribution of an integrated value of the light amount integrated in a rotation direction in a radial direction of the light guide is substantially the same between the white illumination light and the narrowband light at an incident end of the light guide.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879